Citation Nr: 1113054	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-40 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to April 1964, and from June 1968 to October 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing at the RO before the undersigned in July 2009.  A transcript of the proceeding is of record.  The Board remanded the claim in August 2009 for further development and consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran was exposed to asbestos during active service, he has a current diagnosis of asbestosis, and a medical opinion states that the asbestos exposure during service caused the Veteran's asbestosis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for asbestosis have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 2001 private evaluation, after review of the Veteran's chest X-ray, he was diagnosed with parenchymal pulmonary asbestosis, chronic obstructive pulmonary disease (COPD), continued tobacco abuse, and intermittent chest pain.  

A VA examination was conducted in August 2005.  The examiner stated that there was no pulmonary diagnosis because the Veteran did not have any complications secondary to his pulmonary disease.  

A VA examination was conducted in November 2009.  Asbestosis was diagnosed.  In a January 2010 addendum, after a review of the Veteran's claims file, the examiner opined that it was as likely as not that the Veteran's pulmonary condition was due to inservice asbestos exposure.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There is no statute specifically dealing with asbestos and service connection for asbestos-related diseases, nor has the Secretary of Veterans Affairs (Secretary) promulgated any specific regulations.  However, in 1988 VA issued a circular on asbestos- related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  Subsequently, an opinion by the VA General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).

The aforementioned provisions of M21-1 were rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service connection for asbestosis under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The Veteran's testimony in July 2009 in pertaining to exposure to asbestos from brake linings while working in a motor pool in service is credible.

As there is evidence that the Veteran sustained injury due to asbestos inhalation during service, evidence of a current diagnosis of asbestosis, and evidence of a nexus between the asbestosis and the inservice asbestos exposure from the latest VA pulmonary examination report of record; entitlement to service connection is established.

The Board is granting service connection, and this is the greatest benefit the Veteran can receive under the circumstances.  Any failure to notify or assist him is inconsequential and, therefore, at most, no more than harmless error.


ORDER

Entitlement to service connection for asbestosis is granted.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


